726 A.2d 238 (1999)
353 Md. 312
ATTORNEY GRIEVANCE COMMISSION OF MARYLAND, Petitioner,
v.
Bruce E. PERWEILER, Respondent.
Misc. Docket AG, No. 44, Sept. Term, 1996.
Court of Appeals of Maryland.
March 18, 1999.
ORDER
This matter came before the Court on the Joint Petition of the Attorney Grievance Commission of Maryland and the Respondent, Bruce E. Perweiler.
The Court, having considered the Petition, it is this 18th day of March, 1999,
ORDERED that the Respondent, Bruce E. Perweiler, be and he hereby is indefinitely suspended from the practice of law in the State of Maryland, effective immediately. It is further,
ORDERED that should Respondent apply for reinstatement, it shall be conditioned on his attendance at a course on professional responsibility at an accredited law school and his employment of an attorney monitor, acceptable to Bar Counsel, to oversee Respondent's practice of law for a period of three (3) years with quarterly reports to Bar Counsel. It is further,
ORDERED that the clerk of this Court shall remove the name of Bruce E. Perweiler from the register of attorneys in this Court, and certify that fact to the Clients' Security Trust Fund and the clerks of all judicial tribunals in this State in accordance with Rule 16-713.